Citation Nr: 0403414	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 9, 1973, to 
May 30, 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In May 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The veteran contends that he currently has psychiatric 
disability that is related to his military service.  VA 
examination reports dated in May 2001 and August 2002 note 
findings of bipolar disorder.  In July 2003, the veteran 
submitted a statement from his private physician that notes a 
diagnosis of PTSD.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As a preliminary matter, with respect to the issue of 
entitlement to service connection for PTSD (as distinguished 
from the issue of entitlement to service connection for 
psychiatric disorder other than PTSD), the Board notes that 
the record does not reflect that the RO has complied with the 
notification requirements of the VCAA or the implementing 
regulations.  Specifically, the RO has not informed the 
veteran of the evidence and information necessary to 
substantiate his claim for service connection for PTSD nor 
has it adequately informed the veteran of the proper time 
frame in which he may submit such evidence.

Moreover, as noted above, a July 2003 letter from Sally R. 
Weiss, M.D., notes a diagnosis of PTSD secondary to the 
veteran's inservice experiences.  However, the Board notes 
that the veteran's claims folder does not appear have been 
available to Dr. Weiss for review.  The development of facts 
includes a thorough and contemporaneous medical examination, 
one that takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Furthermore, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held 
that the status of a disability is a medical determination 
that must be made from the records, without resort to 
independent medical judgment by the Board.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO, via the 
VA Appeals Management Center in Washington, D.C., for the 
following actions:  

1.  With regard to the veteran's claim 
for service connection for PTSD, the RO 
should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice that he 
should submit any pertinent evidence in 
his possession.

2.  The RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If it is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence. 

3.  With respect to the issue of 
entitlement to service connection for 
psychiatric disorder other than PTSD, the 
RO should request the veteran to submit 
any pertinent evidence in his possession 
and should undertake appropriate 
development to obtain any outstanding 
evidence pertinent to this claim.  

4.  The RO should then undertake any 
other indicated development, including 
ordering the examination below.

5.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently diagnosed 
psychiatric disability, to include PTSD.  
The claims folder must be made available 
to and reviewed by the examiner.  

The examiner should identify all 
objective indications of psychiatric 
disability.  A diagnosis of PTSD should 
be confirmed or ruled out.  If PTSD is 
diagnosed, the elements supporting the 
diagnosis, to include the specific 
stressor(s), should be identified.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The examiner should express an opinion 
concerning whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disability other 
than PTSD is etiologically related to 
veteran's military service.  

The examination and the report thereof 
should be in accordance with DSM-IV.  The 
rationale for all opinions expressed must 
also be provided.  

6.  Thereafter, the RO should adjudicate 
the veteran's claim for service 
connection for psychiatric disorder, to 
include PTSD, on de novo basis, without 
regard to any prior decisions on these 
claims.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case that accurately reflects the 
reasons for the decision and contains a 
recitation of the applicable laws and 
regulations, including 38 C.F.R. 
§ 3.304(f), should be provided to the 
veteran and his representative.  They 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




